Citation Nr: 0826925	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran had active service from January 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
previously denied claim of service connection.  

A motion to advance this case on the Board's docket was 
granted in January 2006 under the authority of 38 U.S.C.A. § 
7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).  The Board denied the veteran's claim in 
May 2006.  The veteran appealed that decision to the Court of 
Appeals for Veterans Claims, which remanded the claim to the 
Board in a September 2007 order.  In accordance with the 
joint motion for remand, the Board remanded the claim for 
further development in February 2008.  

FINDINGS OF FACT

1.  Service connection was denied for a left leg infection in 
July 1946.  The veteran did not appeal that decision.

2.  The last unappealed disallowance of the claim for service 
connection for a left leg disorder was by rating decision in 
June 2001.  

3.  Evidence presented since June 2001 is duplicative or 
cumulative of evidence previously considered, or otherwise 
does not relate to a fact necessary to substantiate the 
claim.

CONCLUSIONS OF LAW

1.  The July 1946 rating decision is final.  38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.
2.  The June 2001 rating decision is the last final 
disallowance of the claim.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.160, 20.302, 20.1103 (2000).

3.  The evidence added to the record since June 2001 is not 
new and material; the claim for service connection for a left 
leg disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2008, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen the 
previously denied claim of service connection for a left leg 
disorder.  This notice referenced in particular that the 
veteran's claim had been denied previously and provided the 
reason for that denial (that there was no evidence of an 
injury in service).  The veteran was also notified of the 
elements necessary to substantiate the underlying service 
connection claim, including the information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  The notice further 
described the information and evidence that VA would seek to 
provide and that which the veteran was expected to provide.  

Although this notice was delivered after the initial denial 
of the claim, the veteran notified VA in April 2008 that he 
had received the notice, and that he had nothing further to 
submit.  Thereafter, the AOJ readjudicated the claim based on 
all the evidence in the May 2008 supplemental statement of 
the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  In a claim to reopen such as this, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  

As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
All identified and available treatment records have been 
secured.  Since no new and material evidence has been 
submitted, however, an examination and an opinion are not 
required.  The duty to assist has been fulfilled.

New and Material Evidence

The veteran seeks service connection for a left leg disorder, 
which he contends is the result of an in-service infection.  
This claim was originally denied by rating decision in July 
1946, because there was no evidence of  treatment in service 
for the disorder or evidence of any current diagnosis.  The 
veteran did not appeal that decision; therefore, it became 
final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008.

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

The veteran has attempted to reopen his claim numerous times 
since the original denial, beginning in 1989.  The Board 
denied the claim on the merits in April 1990 because there 
was no in-service event to which the current disability could 
be connected, and denied the application to reopen in April 
1996 and August 1999.  Most recently, prior to the decision 
currently on appeal, the RO declined to reopen the veteran's 
claim in June 2001 based on a lack of new and material 
evidence.  Although the veteran submitted a notice of 
disagreement with that decision, he failed to perfect the 
appeal.  Thus, the June 2001 decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).   As 
the June 2001 decision is the last final (unappealed) denial 
of the veteran's claim, all evidence submitted subsequent to 
that date will be reviewed.  

Of record at the time of the last denial were the available 
service treatment records, including the veteran's separation 
examination; several attempted nexus opinions by private 
physicians; post-service treatment records dated from March 
1979 to January 1998 showing treatment for various leg 
disorders; and, multiple statements of contentions from the 
veteran and his representatives.  

Since that time, in conjunction with his July 2002 claim to 
reopen, the veteran has submitted duplicate copies of his 
service treatment records and the attempted nexus statements 
referenced above.  Additionally, he submitted another nexus 
statement dated in January 2001, from his treating physician, 
which duplicates statements from him dated in May 1999 and 
March 2000, both previously of record.  Treatment records 
from VA and private sources showing on-going treatment for 
multiple leg problems were also added to the record.  The 
veteran also continued to submit additional arguments and 
contentions on his behalf. 

The duplicate evidence (i.e., the service treatment records 
and attempted nexus statements) is not new, as it was of 
record prior to the last final disallowance.  As it was 
considered already, it is not sufficient to reopen the claim.  
Likewise, although the January 2001 medical statement 
qualifies as new, its substance duplicates that which was 
submitted earlier in 1999 and 2000, prior to the last final 
disallowance.  Therefore, it cannot be used to reopen the 
claim.  

While the clinical records are new, they document current 
treatment for multiple leg disorders.  This evidence does not 
relate to a fact necessary to substantiate the claim, namely, 
an in-service injury to which these current disorders are 
related.  These records, therefore, are cumulative rather 
than material, and as such are insufficient to reopen the 
claim.

Lastly, the veteran's and his representatives' arguments 
concerning the claim are new, but not material.  Many 
duplicate previous contentions stated on the record, though 
some are slightly different.  Regardless, new arguments based 
on evidence already of record at time of a previous decision 
do not constitute new and material evidence.  See Untalan v. 
Nicholson, 20 Vet. App. 467 (2006).  

In sum, the veteran has submitted evidence which is largely 
duplicative and cumulative of that which was already of 
record at the time of his last final disallowance in June 
2001.  The evidence that was actually new cannot not be found 
to be material, as it does not relate to a fact necessary to 
substantiate the claim, namely an in-service event.  All 
records identified by the veteran as sources important to his 
claim have been obtained, or a negative reply has been 
received.  None of these records have been new and material.  
The claim cannot be reopened. 
	



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
left leg disorder is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


